Exhibit 10.4

 

LOGO [g718174g77p20.jpg]

Award Recipient:

Dear :

Re: Amended and Restated Long-Term Executive Cash Incentive Award

As you know, in May 2013 you were awarded an opportunity to earn multi-year cash
incentive compensation under the Company’s Executive Cash Incentive Plan of 2010
(the “Plan”). Due to the merger of Spartan Stores and Nash-Finch Company and the
Company’s change in fiscal year end, the Compensation Committee has made certain
adjustments to your award as described in this letter. This letter amends,
restates and supersedes the original award letter dated May 15, 2013.

The award, as modified, will cover the 39-week performance period ended
December 28, 2013 (the “39-Week Period”), the 105-week performance period ending
January 2, 2016 (the “105-Week Period”), and an additional vesting period ending
May 1, 2016 (the “Vesting Period”). As will be described in more detail below,
the performance metrics for the 39-Week Period were EPS and ROIC, and
performance for the 105-Week Period will be measured with respect to EPS, net
sales and merger synergies.

1. Target Award Amount. Your adjusted threshold, target and maximum Long-Term
Cash Incentive Award opportunity have been communicated to you separately. As
discussed in more detail below, your Long-Term Cash Incentive Award, if any,
will be paid with respect to each of the performance measurements described
below if the Company achieves at least the threshold level of performance
specified by the Compensation Committee in the applicable period for that
performance measurement, and you satisfy the other requirements discussed in
this letter.

2. Performance Measurements and Performance Periods.

(a) In the 39-Week Period, the amount of your earned Long-Term Cash Incentive
Award has been determined by SpartanNash’s performance with respect to two
performance measurements: Earnings Per Share (“EPS”) and Return on Invested
Capital (“ROIC”). Sixty percent (60%) of your Long-Term Cash Incentive Award
attributable to the 39-Week Period has been determined by SpartanNash’s EPS
performance, and forty percent (40%) has been determined by SpartanNash’s ROIC
performance. The amount of your earned Long-Term Cash Incentive Award
attributable to the 39-Week Period will be communicated to you separately.

(b) For the 105-Week Period, the amount of the earned Long-Term Cash Incentive
Award will be determined by SpartanNash’s performance with respect to three
performance measurements: EPS, net sales and synergies achieved from the merger
between Spartan Stores and Nash-Finch Company. Forty percent (40%) of the
portion of your Long-Term Cash Incentive Award attributable to the 105-Week
Period will be based on EPS, twenty percent (20%) will be based on net sales and
forty percent (40%) will be based on merger synergies.



--------------------------------------------------------------------------------

(c) The award is summarized on the following table:

 

Performance Period

   Percentage of
Adjusted Award     Performance
Measurement   Metric Weight     Measurement Period  

39-Week Period

     27 %    EPS1     60 %      FYE 12/28/13         ROIC2     40 %      FYE
12/28/13   

105-Week Period

     73 %    EPS1     40 %      FYE 1/2/16         Net Sales3     20 %      FYE
1/2/16         Merger Synergies4     40 %      FYE 1/2/16   

 

1 For this measurement, EPS means Diluted Earnings per Share on a Consolidated
Net Earnings (adjusted for items not representative of ongoing operations) basis
for each period indicated above.

2  For this measurement, ROIC means operating profit after tax, adjusted for
LIFO expense and, items not representative of ongoing operations divided by
total invested capital (total assets plus LIFO reserve less cash and
non-interest bearing current liabilities) adjusted for items not representative
items not representative of ongoing operations for the period indicated above.

3  Net sales will be calculated based on the GAAP financial statements of the
Company however fuel sales will be adjusted using a pre-determined sales price
per gallon sold.

4  Merger synergies will be the synergies achieved from the merger between
Spartan Stores and Nash-Finch Company as reported to the Board of Directors.

3. Performance Goals and Payouts. The levels of performance have been
established by the Compensation Committee and have been communicated to you
separately. Your Long-Term Cash Incentive Award for the 39-Week Period has been
determined according to the matrices presented below.

39-Week Period

EPS

 

Level

   Performance
% of EPS Goal     Payout
% of Target  

—  

     <80.0 %      0.0 % 

Threshold

     80.0 %      10.0 % 

—  

     85.0 %      32.5 % 

—  

     90.0 %      55.0 % 

—  

     95.0 %      77.5 % 

Target

     100.0 %      100.0 % 

—  

     104.0 %      124.5 % 

—  

     108.0 %      149.1 %       112.0 %      173.6 % 

Maximum

     >116.3 %      200.0 % 

 

2



--------------------------------------------------------------------------------

ROIC

 

Level

   Performance
% of ROIC Goal     Payout
% of Target  

—  

     <92.0 %      0.0 % 

Threshold

     92.0 %      10.0 % 

—  

     94.0 %      32.5 % 

—  

     96.0 %      55.0 % 

—  

     98.0 %      77.5 % 

Target

     100 %      100.0 % 

—  

     102.5 %      125.0 % 

—  

     104.0 %      150.0 % 

—  

     107.5 %      175.0 % 

Maximum

     >110.0 %      200.0 % 

Your Long-Term Cash Incentive Award for the 105-Week Period will be determined
according to the matrices presented below, provided that no Long-Term Cash
Incentive Award with respect to a performance measurement will be paid with
respect to the 105-Week Period unless SpartanNash achieves the threshold level
of performance for that performance measurement.

105-Week Period

EPS

 

Level

   Performance
% of EPS Goal     Payout
% of Target  

—  

     <80.0 %      0.0 % 

Threshold

     80.0 %      10.0 % 

—  

     85.0 %      32.5 % 

—  

     90.0 %      55.0 % 

—  

     95.0 %      77.5 % 

Target

     100.0 %      100.0 % 

—  

     104.0 %      124.5 % 

—  

     108.0 %      149.1 % 

—  

     112.0 %      173.6 % 

Maximum

     >116.3 %      200.0 % 

Net Sales

 

Level

   Performance
% of Net Sales Goal     Payout
% of Target  

—  

     <90.0 %      0.0 % 

Threshold

     90.0 %      50.0 % 

—  

     92.5 %      62.5 % 

—  

     95.0 %      75.0 % 

—  

     97.5 %      87.5 % 

Target

     100 %      100.0 % 

—  

     101.5 %      125.0 % 

—  

     103.0 %      150.0 %       104.5 %      175.0 % 

Maximum

     >106.0 %      200.0 % 

 

3



--------------------------------------------------------------------------------

Merger Synergies

 

Level

   Performance
% of Merger Synergies Goal     Payout
% of Target  

—  

     <80.0 %      0.0 % 

Threshold

     80.0 %      10.0 % 

—  

     85.0 %      32.5 % 

—  

     90.0 %      55.0 % 

—  

     95.0 %      77.5 % 

Target

     100.0 %      100.0 % 

—  

     104.0 %      124.5 % 

—  

     108.0 %      149.1 % 

—  

     112.0 %      173.6 % 

Maximum

     >116.3 %      200.0 % 

If SpartanNash’s actual performance achieved for any metric exceeds the
threshold level and falls between specified levels, then the percentage of the
Target Award that will be paid will be determined by interpolation. The
evaluation of any metric performance will exclude the events or their effects
set forth in Section 5.3 (a) through (h) of the Plan.

4. Vesting Period.

(a) 39-Week Period. The earned amount of your Long-Term Cash Incentive Award
with respect to EPS and ROIC for performance in the 39-Week Period is subject to
an additional vesting period. Except as otherwise set forth in this letter, you
must remain employed by SpartanNash or one of its subsidiaries through May 1,
2016 to receive payment with respect to this portion of the award.

(b) 105-Week Period. With respect to the 105-Week Period, your Long-Term Cash
Incentive Award is earned based on net sales, EPS and merger synergies
performance through the period ending January 2, 2016. The earned amount, if
any, is subject to an additional vesting period following the conclusion of the
105-Week Period. Except as otherwise set forth in this letter, you must remain
employed by SpartanNash or one of its subsidiaries through May 1, 2016 to
receive payment with respect to this portion of the award.

5. Effect of Termination of Employment. Except as provided in this Section 5 and
Section 6 below, if your employment with SpartanNash is terminated for any
reason, you will forfeit any unearned Long-Term Cash Incentive Award.

The portion of your Long-Term Cash Incentive Award attributable to the 39-Week
Period is already earned and therefore your eligibility for such portion of the
award will not be affected if your employment with SpartanNash terminates for
retirement, death or total disability during the 105-Week Period or the Vesting
Period. In the event that your employment with SpartanNash terminates for
retirement, death or total disability during the 105-Week Period or the Vesting
Period, the portion of your Long-Term Cash Incentive Award attributable to the
39-Week Period will be paid in full no later than the 15th day of the third
month following the date of your retirement, death or total disability.

 

4



--------------------------------------------------------------------------------

If your employment with SpartanNash terminates for retirement, death or total
disability during the 105-Week Period or the Vesting Period, your eligibility
for the portion of your Long-Term Cash Incentive Award attributable to the
105-Week Period will be determined in accordance with the following table:

 

Reason for

Termination

 

Timing of Termination

 

More than 12 Months Remaining until the end of
the 105-Week Period

 

12 Months or Less Remaining until the end of the
105-Week Period

 

After 105-Week Period but during the Vesting
Period

Death or Total Disability   Your Target Award will be paid on a pro-rata basis
based on the number of full weeks you were employed during the 105-Week Period.
The Incentive Award will be paid no later than the 15th day of the third month
following the date of your death or total disability.   Following the completion
of the 105-Week Period, any earned Long-Term Cash Incentive Award will be paid
based on actual performance results on a pro-rata basis based on the number of
full weeks you were employed during the 105-Week Period. The Incentive Award
will be paid no later than the 15th day of the third month following the date of
the end of the 105-Week Period.   Any earned Long-Term Cash Incentive Award will
be paid in full no later than the 15th day of the third month following the date
of your death or total disability. Retirement   Your Long-Term Cash Incentive
Award, if any, will be the amount you would have earned had you remained
employed with SpartanNash until the end of the 105-Week Period based on actual
performance results, paid on a pro-rated basis for the number of full weeks you
were employed during the 105-Week Period. The Incentive Award will be paid no
later than the 15th day of the third month following the date of the end of the
105-Week Period.   Your Long-Term Cash Incentive Award, if any, will be the
amount you would have earned had you remained employed with SpartanNash until
the end of the 105-Week Period based on actual performance results, paid on a
pro-rated basis for the number of full weeks you were employed during the
105-Week Period. The Incentive Award will be paid no later than the 15th day of
the third month following the date of the end of the 105-Week Period.   Any
earned Long-Term Cash Incentive Award will be paid in full no later than the
15th day of the third month following the date of your retirement.

 

5



--------------------------------------------------------------------------------

6. Change in Control. The portion of your Long-Term Cash Incentive Award
attributable to the 39-Week Period is already earned and therefore your
eligibility for the portion of the award attributable to the 39-Week Period will
not be affected by a Change in Control of SpartanNash (as defined in the Plan)
during the 105-Week Period or the Vesting Period. In the event that a Change in
Control occurs during the 105-Week Period or the Vesting Period, the portion of
your Long-Term Cash Incentive Award attributable to the 39-Week Period will be
paid in full no later than the 15th day of the third month following the Change
in Control.

Upon a Change in Control, the portion of your Long-Term Cash Incentive Award
attributable to the 105-Week Period will be earned and paid as follows:

(a) Before the end of the 105-Week Period. Upon a Change in Control before the
end of the 105-Week Period, provided that you are employed by SpartanNash upon
such Change in Control, you will earn an Incentive Award equal to the greater of
the Target Award or the projected Incentive Award, with the projected Incentive
Award to be calculated by estimating the Company’s expected performance with
respect to the applicable metric based on the Company’s performance in the
then-current fiscal year as of the date of the Change in Control projected out
through completion of the 105-Week Period, to be paid on a pro-rata basis for
the number of full weeks completed in the 105-Week Period prior to the Change in
Control. The Incentive Award will be paid no later than the 15th day of the
third month following the Change in Control.

(b) After the end of the 105-Week Period. Upon a Change in Control following the
105-Week Period, any earned Incentive Award will be payable in full upon the
earliest to occur of the termination of your employment for any reason, or the
date that is the 15th day of the third month following the Change in Control.

7. Executive Severance Agreement. The Long-Term Cash Incentive Award opportunity
described in this letter is not subject to the provisions of your Executive
Severance Agreement with the Company. In the event of a Change in Control, your
right to receive any portion of the Long-Term Cash Incentive Award described in
this letter will be governed exclusively by the terms and conditions of this
letter, and you will not receive any additional payment for the Long-Term Cash
Incentive Award under your Executive Severance Agreement.

8. Compensation Committee Authority and Discretion. The Plan is administered and
interpreted by the Compensation Committee of the Board of Directors. Although
the Committee has authority to exercise reasonable discretion to interpret the
Plan and the performance goals, it generally may not amend or waive any
performance goal after the 90th day of the fiscal year. The Committee has no
authority or discretion to increase any Long-Term Cash Incentive Award.

9. Withholding. SpartanNash is entitled to withhold and deduct from your future
wages (or from other amounts that may be due and owing to you from SpartanNash),
or make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to a Long-Term Cash
Incentive Award.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this letter, all of which shall be binding upon
you.

(b) The Board may terminate, amend or modify the Plan in accordance with the
terms of the Plan.

(c) This letter and the Plan shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, successors and
permitted assigns. This letter agreement shall not be modified except in a
writing executed by you and SpartanNash.

(d) This letter shall be governed by, and construed in accordance with, the laws
of the state of Michigan.

 

Very truly yours,

/s/ Dennis Eidson

 

Dennis Eidson

President and Chief Executive Officer

 

Accepted and Agreed to:

 

 

Name

 

 

Date

 

7